UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): December 12 , 2016 Geant Corp. (Exact Name of Registrant as Specified in its Charter) Nevada 333-213009 38-3993849 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) Kiranthidiya road 114, Beruwala, Sri Lanka, 12070 (Address of principal executive offices) +17027510467 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 4.01 CHANGES IN REGISTRANT'S CERTIFYING ACCOUNTANT. Previous independent registered public accounting firm On November 9, 2016 the Board of Directors approved the engagement of Fruci & Asssociates II, PLLC (Fruci) as the Company's independent registered public accounting firm for the Company's fiscal year ended May 31, 2016, effective immediately, and dismissed George Stewart, CPA ("Stewart") as the company's independent registered public accounting firm. Stewart's audit report on the company's financial statements as of and for the fiscal year ended May 31, 2016 did not contain an adverse opinion or a disclaimer of opinion. The Former Accountant's audit report on the financial statements of the Company for the fiscal year ended May 31, contained no adverse opinion or disclaimer of opinion, nor was it qualified or modified as to uncertainty, audit scope or accounting principles, except that the audit report on the financial statements of the Company for the fiscal year ended May 31 contained an uncertainty about the Company's ability to continue as a going concern. During the period from February 26, 2016 (inception) through May 31, 2016, and through the period ended November 9, 2016, there were no "disagreements" (as such term is defined in Item 304 of Regulation S-K) with the Former Accountant on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedures, which disagreements if not resolved to the satisfaction of the Former Accountant would have caused them to make reference thereto in their reports on the financial statements for such periods. During the period from February 26, 2016 (inception) through May 31, 2016, and through the period ended November 9, 2016, there were no “reportable events" (as such term is defined in Item 304 of Regulation S-K). Prior to retaining the New Accountant, the Company did not consult with the New Accountant regarding either: (i) the application of accounting principles to a specified transaction, either contemplated or proposed, or the type of audit opinion that might be rendered on the Company's financial statements; or (ii) any matter that was the subject of a "disagreement" or a "reportable event" (as those terms are defined in Item 304 of Regulation S-K). On November 9, 2016, the Company provided the Former Accountant with its disclosures in the Current Report on Form 8-K disclosing the dismissal of the Former Accountant and requested in writing that the Former Accountant furnish the Company with a letter addressed to the Securities and Exchange Commission stating whether or not they agree with such disclosures. The Former Accountant's response is filed as an exhibit to this Current Report on Form 8-K. New independent registered public accounting firm On November 9, 2016 (the "Engagement Date"), the Company engaged FRUCI & ASSOCIATES II, PLLC as its independent registered public accounting firm for the Company's fiscal year ended May 31, 2017. The decision to engage FRUCI & ASSOCIATES II, PLLC as the Company's independent registered public accounting firm was approved by the Company's sole director. During the year ended May 31, 2016 and for the period from inception February 26, 2016 through the Engagement Date, the Company has not consulted with FRUCI & ASSOCIATES II, PLLC regarding either: 1. the application of accounting principles to any specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company's financial statements, and neither a written report was provided to the Company nor oral advice was provided that FRUCI & ASSOCIATES II, PLLC concluded was an important factor considered by the Company in reaching a decision as to the accounting, auditing or financial reporting issue; or 2. any matter that was either the subject of a disagreement (as defined in paragraph (a)(1)(iv) of Item 304 of Regulation S-K and the related instructions thereto) or a reportable event (as described in paragraph (a)(1)(v) of Item 304 of Regulation S-K). ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits Exhibit No. Description of Exhibit 16.1 Letter from George Stewart, CPA Firm SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Geant Corp. Date: December 12 , 2016 By: /s/ Suneetha Nandana Silva Sudusinghe Name: Suneetha Nandana Silva Sudusinghe Title: President
